     Case 1:20-cv-01500-DAD-SKO Document 13 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9       CHRIS EPPERSON,                                  No. 1:20-cv-01500-NONE-SKO

10                          Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
11                                                        RECOMMENDATIONS
               v.
12                                                        (Doc. No. 8)
         DANIEL CEDERBORG,
13
                            Defendant.
14

15

16          On October 23, 2020, plaintiff Chris Epperson, proceeding pro se and in forma pauperis,

17   filed a complaint initiating this action. (Doc. No. 1.) On November 10, 2020, the assigned

18   magistrate judge screened the complaint, found that it failed to state an adequate basis for subject

19   matter jurisdiction or any cognizable federal claim, and granted Plaintiff twenty-one (21) days

20   leave to file an amended complaint to attempt to cure the pleading deficiencies identified in the

21   order. (Doc. No. 4.)

22          On December 18, 2020, plaintiff filed a document titled “Amend Complaint – evident.”1

23   (Doc. No. 5.) On January 15, 2021, the assigned magistrate judge issued findings and

24   recommendations recommending that plaintiff’s amended complaint be dismissed with prejudice

25   and without further leave to amend. (Doc. No. 8.) Plaintiff was served with those findings and

26   recommendations and was granted twenty-one (21) days in which to file any objections thereto.

27
     1
      On January 6, 2021, after the time to file an amended complaint had expired, plaintiff filed another
28
     document titled “Amend Complaint.” (Doc. No. 6.)
     Case 1:20-cv-01500-DAD-SKO Document 13 Filed 03/22/21 Page 2 of 2


 1   (Id.) On March 3, 2021, 2 plaintiff filed a document titled “Objection to Magistrate Judge’s
 2   Findings and Recommendation.”3 (Doc. No. 11.)
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 4   de novo review of the case. Having carefully reviewed the entire file, the court finds that the
 5   findings and recommendations are supported by the record and proper analysis.
 6          Accordingly,
 7          1.      The findings and recommendations issued January 15, 2021 (Doc. No. 8) are adopted
 8                  in full;
 9          2.      This action is dismissed with prejudice; and
10          3.      The Clerk of the Court is directed to close this case.
11   IT IS SO ORDERED.
12
         Dated:    March 19, 2021
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
     2
       On January 22, 2021, Plaintiff filed a notice of change of address, after which he was re-served
24
     with the findings and recommendations. (Doc. No. 9.) On February 16, 2021, plaintiff contacted
25   the court, stating that he had not received the findings and recommendations. Plaintiff was re-served
     with the findings and recommendations by mail that day, and the twenty-one-day period to file
26   objections was reset.
27   3
       The document contains a discussion of Article I, Section 1 of the Constitution and does not address
     the magistrate judge’s findings and recommendation recommending that plaintiff’s complaint be
28
     dismissed.

                                                       2
